F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          DEC 14 1998

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                               Clerk



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                       No. 97-3316
 v.                                             (D.C. No. 97-CR-20023-05)
                                                        (D. Kan.)
 TERRY WRIGHT,

          Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BRORBY and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1.9.

      Defendant Terry Wright pled guilty to a federal felony and was sentenced

on October 20, 1997. He appeals the district court’s determination that in

addition to serving 15 months in prison, he must pay a special assessment of

      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
$100. We affirm.

      Mr. Wright contends the district court erred in ordering him to pay a special

assessment of $100, contending he should only have been required to pay a

special assessment of $50 as set out in U.S.S.G. § 5El.3, comment., backg’d

(1995). Because he did not raise this issue below, we review the claimed error

under the plain error standard. See United States v. Janusz, 135 F.3d 1319, 1322

(10th Cir. 1998).

      The government responds that the district court did not err at all, much less

commit plain error. The government is correct. The special assessment for

individual federal felons is prescribed by 18 U.S.C. § 3013(a)(2)(A), which was

amended effective April 24, 1996, to raise the assessment from $50 to $100. See

Antiterrorism Act of 1996, Pub.L. No. 104-132, § 210, 110 Stat. 1214, 1240

(1996). The relevant sentencing guideline, U.S.S.G. § 5El.3, provides: “A special

assessment must be imposed on a convicted defendant in the amount prescribed

by statute.” As the government points out, the commentary to the 1995 version of

section 5E1.3 was simply restating the then-existing version of 18 U.S.C. § 3013,

which provided for a $50 assessment before it was amended. The amended

version of the statute clearly covers Mr. Wright.




                                         -2-
      We AFFIRM the judgment and sentence of the district court which includes

a $100 special assessment.

                                            ENTERED FOR THE COURT

                                            Stephanie K. Seymour
                                            Chief Judge




                                      -3-